OHNECY

                         OF     '%?EXAS



                        December ,lO, 1957

Mr. Frank M. Jackson          Opinion No. W-306
Executive Secretary
Teacher Retirement            Re:   Availability to the Teacher
 System of Texas                    Retirement System of any
Austin, Texas                       appropriation from which
                                    certain employees may be
                                    paid during the present bi-
Dear Mr. Jackson:                   ennium.
          Your request for an opinion concerns the authority
of the Board of Trustees of the Teacher Retirement System to
pay for the services of junior clerks, microfilm clerks, mi-
crofilm checkers and multilith operators out of the funds
appropriated to the Teacher Retirement System in House Bill
133, Acts 55th Legislature, Regular Session, 1957, Chapter
385, page 1077.
          In the appropriation for the Teacher Retirement Sys-
tem, there appears the following item of appropriation:

                                            For the Years Ending
                                          August 31,      August 31,
               "Other Expenses:             1958           1959
"36.   For other than administration
        costs provided above, there is
        hereby appropriated to the
        Teacher Retirement System all
        moneys collected and received by
        the System under the provisions
        of Chapter 470, Regular Session,
        Forty-fifth Legislature, (S.B.
        47) or Chapter 530, Regular Ses-
        sion, Fifty-fourth Legislature,
        (S.B. 290) and any balances on
        hand at the end of each preced-
        ing fiscal year, together with
        all sums received by virtue of
        Chapter 184, Forty-seventh Leg-
        islature, (H.B. 8). These appro-
        priations are estimated as follows:
        Teachers' Contributions ..... 22,5OO,OOO         23,500,OOO
        Cut of Tax Allocation
         (Omnibus Tax Fund) ......... 23,009,773         23,500,OOO
        Interest Earned .a.*..*..... 7,500,0@0            89100,~00"
Mr. Frank M. Jackson, page 2   (w-306)


          The above general appropriation, following the several
specific items of appropriation, is sufficient to appropriate
all unexpended balances in the expense fund set up by subsection
7 of Section 8 of Senate Bill 4T9 Acts 45th Legislature, R.S.
1937 Chapter 470, p0 1178 at p0 1193 (Art. 2922-1, V.C.S.), as
amendcd, as "the fund from which the expenses of administration
and maintenance of the Retirement System shall be paid". This
is a statutory fund derived from the $2.00 per year membership
fee exacted from the several members of the Teacher Retirement
System under the Teachers Retirement Act, This fund, as one of
the several funds established "under the provisions of Senate
Bill No. 47 o o e by the Regular Session of the 45th Legislature",
is appropriated by the general provision set out above "For
other than administration costs urovided above". Attorney Gen-
eral's Opinion NO. v-1288 (1951).
          Our construction of the phrase rtForother than admfn-
istration costs provided above" contained in item 36 is that
the administrative costs specifically provided for in the various
preceding line items cannot be supplemented from the unexpended
expense fund. Since the positions of junior clerks, microfilm
clerks, microfilm checkers and multilith operators are not spe-
cifically provided for in the line items, same constitutes a
cost of adminfstration "other than provided for above". This
conclusion finds substantial support in Attorney General's Opin-
ion V-1288, supra. This opinion recognized the authority of the
Retirement System to pay costs of administration from the general
item fn the appropriation bill, even though costs of administra-
tion were specifically provided for in the various line items.
           We are advised that in prior years operating expenses
of the System have consistently been paid, in part, from the
general item. Although the language   of the latter has varied
from time to time, we are of the opinion that the Legislature has
evinced no clear intent that this customary practice should be
substantially altered.
          You are accordingly advised that it is our opinion that
the salaries of junior clerks, microfilm clerks, microfilm check-
ers and multilith operators may be paid out of the Expense Fund
set up by Subsection T9 Section 8, Article 2922-1, V,C.S,, was
amended, and appropriated in full by House Bill 133, Acts 55th
Leg. R.S, 1957, Chapter 385, page 1077.
Mr. Frank M. Jackson, page 3   (W-306)


                           SUMMARY
           The Board of Trustees of the Teacher Retire-
      ment System is authorized to pay the salaries of
      junior clerks, microfilm clerks, microfilm
      checkers, and multilith operators out of the Ex-
      pense Fund set up by Subsection 7, Section 8,
      Article 2922-1, V.C.S., and appropriated in full
      by House Bill 133, Acts 55th Legislature, R.S.
      1957, Chapter 385, page 1077.
                                 Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas



                                     Le'onardPassmore
LP:pf:wb                             Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Ralph R. Rash
B. H. Tfmmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:    James N. Ludlum,
       First Assistant.